NUMBERS
13-05-635-CV
13-05-735-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
_________________________________________________________
 
EMMA NUNEZ, ET AL.,                                            Appellants,
 
                                           v.
 
NORTON
COMPANY, SAINT-GOBAIN ABRASIVES, 
INC.,
INDIVIDUALLY AND AS SUCCESSOR IN INTEREST 
TO
NORTON COMPANY AND NORTON PRODUCTS 
COMPANY
AND ALUMINUM COMPANY OF 
AMERICA
(ALCOA, INC.) INDIVIDUALLY AND/OR 
AS
SUCCESSOR BY MERGER AND/OR SUCCESSOR 
IN INTEREST TO REYNOLDS METALS COMPANY,         Appellees.
_________________________________________________________
 
                  On appeal from the 319th District Court
                           of Nueces
County, Texas.
_________________________________________________________
 
                     MEMORANDUM OPINION
 




              Before Justices
Rodriguez, Castillo, and Garza
                       Memorandum Opinion Per
Curiam
 
Appellants, EMMA NUNEZ, ET AL., perfected an appeal from a judgment entered by
the 319th District Court of Nueces County,
Texas, in cause number 01-05717-G.  After the notice of appeal was filed,
appellants filed motions to dismiss the appeal as to appellees, NORTON
COMPANY, SAINT-GOBAIN ABRASIVES, INC., INDIVIDUALLY AND AS SUCCESSOR IN
INTEREST TO NORTON COMPANY AND NORTON PRODUCTS COMPANY AND ALUMINUM COMPANY OF
AMERICA (ALCOA, INC.) INDIVIDUALLY AND/OR AS SUCCESSOR BY MERGER AND/OR
SUCCESSOR IN INTEREST TO REYNOLDS METALS COMPANY.  Appellants state that they no longer wish to
prosecute their appeal against appellees, NORTON COMPANY,
SAINT-GOBAIN ABRASIVES, INC., INDIVIDUALLY AND AS SUCCESSOR IN INTEREST TO
NORTON COMPANY AND NORTON PRODUCTS COMPANY AND ALUMINUM COMPANY OF AMERICA
(ALCOA, INC.) INDIVIDUALLY AND/OR AS SUCCESSOR BY MERGER AND/OR SUCCESSOR IN
INTEREST TO REYNOLDS METALS COMPANY. 
Appellants= appeal against
appellees, NORTON COMPANY, SAINT-GOBAIN ABRASIVES, INC.,
INDIVIDUALLY AND AS SUCCESSOR IN INTEREST TO NORTON COMPANY AND NORTON PRODUCTS
COMPANY AND ALUMINUM COMPANY OF AMERICA (ALCOA, INC.) INDIVIDUALLY AND/OR AS
SUCCESSOR BY MERGER AND/OR SUCCESSOR IN INTEREST TO REYNOLDS METALS COMPANY,
is severed from the original appeal and is docketed under cause number
13-05-735-CV.




Having considered
appellants= motions to dismiss
the appeal and the documents on file, this Court is of the opinion that the
motions should be granted.  The motions
to dismiss appellants= appeal against
appellees, NORTON COMPANY, SAINT-GOBAIN ABRASIVES, INC.,
INDIVIDUALLY AND AS SUCCESSOR IN INTEREST TO NORTON COMPANY AND NORTON PRODUCTS
COMPANY AND ALUMINUM COMPANY OF AMERICA (ALCOA, INC.) INDIVIDUALLY AND/OR AS
SUCCESSOR BY MERGER AND/OR SUCCESSOR IN INTEREST TO REYNOLDS METALS COMPANY,
are hereby granted.  The appeal against
appellees, NORTON COMPANY, SAINT-GOBAIN ABRASIVES, INC.,
INDIVIDUALLY AND AS SUCCESSOR IN INTEREST TO NORTON COMPANY AND NORTON PRODUCTS
COMPANY AND ALUMINUM COMPANY OF AMERICA (ALCOA, INC.) INDIVIDUALLY AND/OR AS
SUCCESSOR BY MERGER AND/OR SUCCESSOR IN INTEREST TO REYNOLDS METALS COMPANY,
in cause number 13-05-735-CV is ordered DISMISSED.  The remaining issues in the appeal will
remain docketed under cause number 13-05-635-CV.
 
PER CURIAM
 
Memorandum Opinion delivered and 
filed this the 8th day of December, 2005.